OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31 Date of reporting period:July 1, 2016 - June 30, 2017 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)New Century Portfolios By (Signature and Title)* /s/ Nicole M. Tremblay Nicole M. Tremblay, President Date July 5, 2017 * Print the name and title of each signing officer under his or her signature. EXHIBIT A New Century Portfolios' Form N-PX (Annual Proxy Voting Record)(07/01/16 - 06/30/17) New Century Portfolios New Century Capital Portfolio Ticker: NCCPX Proxy Voting Record: 07/01/16 - 06/30/17 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Investment Company Institute N/A N/A 10/05/16 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2016 Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Other Matters Issuer Yes For For Investment Company Institute N/A N/A 12/09/16 Amendment of the Institute's Certificate of Incorporaiton and By-Laws to add a new global devision. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 Election of Trustees Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approv an amendment to the Trust's Agreement and Declaration Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve changing the Fundamental Investment Restriction regarding the purchase and sale of physical commondities. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Powershares Capital Management LLC Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Asset Management (India) Private Limited Issuer Yes For For MFS Growth Fund - Class I MFEIX 03/23/17 Elect Directors Issuer Yes For For MFS International Value Fund - Class I MINIX 55273E822 03/23/17 Elect Directors Issuer Yes For For iShares Funds S&P 500 Growth ETF IVW 06/19/17 Elect Directors Issuer Yes For For iShares Funds S&P Mid-Cap 400 Growth ETF IJK 06/19/17 Elect Directors Issuer Yes For For iShares Funds Nasdaq Biotech ETF IBB 06/19/17 Elect Directors Issuer Yes For For iShares Funds S&P 500 Value ETF IVE 06/19/17 Elect Directors Issuer Yes For For New Century Portfolios New Century Balanced Portfolio Ticker: NCIPX Proxy Voting Record: 07/01/16 - 06/30/17 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Brown Capital Management Small Company Fund - Institutional Shares BCSSX 07/15/16 To approve a new investment advisory agreement between the Trust and Brown Capital Management, LLC with regard to each of the Funds. Issuer Yes For For Brown Capital Management Small Company Fund - Institutional Shares BCSSX 07/15/16 To make revisions to the Funds' fundamental investment restrictions. Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2016 Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Other Matters Issuer Yes For For Investment Company Institute N/A N/A 12/09/16 Amendment of the Institute's Certificate of Incorporaiton and By-Laws to add a new global devision. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 Election of Trustees Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approv an amendment to the Trust's Agreement and Declaration Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve changing the Fundamental Investment Restriction regarding the purchase and sale of physical commondities. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Powershares Capital Management LLC Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Asset Management (India) Private Limited Issuer Yes For For MFS Value Fund - Class I MEIIX 03/23/17 Elect Directors Issuer Yes For For iShares Funds Core S&P 500 ETF IVV 06/19/17 Elect Directors Issuer Yes For For Allianz GI Convertible & Inc. II Common NCZ 07/13/17 Elect Directors Issuer Yes For For New Century Portfolios New Century International Portfolio Ticker: NCFPX Proxy Voting Record: 07/01/16 - 06/30/17 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Investment Company Institute N/A N/A 10/05/16 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2016 Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Other Matters Issuer Yes For For Investment Company Institute N/A N/A 12/09/16 Amendment of the Institute's Certificate of Incorporaiton and By-Laws to add a new global devision. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 Election of Trustees Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approv an amendment to the Trust's Agreement and Declaration Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve changing the Fundamental Investment Restriction regarding the purchase and sale of physical commondities. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Powershares Capital Management LLC Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Asset Management (India) Private Limited Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 Election of Trustees Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approv an amendment to the Trust's Agreement and Declaration Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve changing the Fundamental Investment Restriction regarding the purchase and sale of physical commondities. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Powershares Capital Management LLC Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Asset Management (India) Private Limited Issuer Yes For For MFS International Value Fund - Class I MINIX 55273E822 03/23/17 Elect Directors Issuer Yes For For iShares Funds MSCI Japan ETF EWJ 46434G822 06/19/17 Elect Directors Issuer Yes For For iShares Funds MSCI Europe ETF IEUR 46434V738 06/19/17 Elect Directors Issure Yes For For iShares Funds MSCI UK ETF EWU 46435G334 06/19/17 Elect Directors Issure Yes For For iShares Funds MSCI Sweden Capped ETF EWD 06/19/17 Elect Directors Issure Yes For For iShares Funds MSCI Australia ETF EWA 06/19/17 Elect Directors Issure Yes For For iShares Funds MSCI Switzerland Capped ETF EWL 06/19/17 Elect Directors Issure Yes For For iShares Funds MSCI Germany ETF EWG 06/19/17 Elect Directors Issure Yes For For New Century Portfolios New Century Alternative Strategies Portfolio Ticker: NCHPX Proxy Voting Record: 07/01/16 - 06/30/17 Issuer Ticker Cusip Number Shareholder Mtg Date Actions Voted on Matter Proposed by Issuer or Security Holder Did Registrant Cast its Vote on the Matter How Registrant Cast Vote Whether Registrant Cast its Vote For or Against Management Blackrock Enhanced Equity Dividend Trust BDJ 09251A104 07/26/16 Elect Directors Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Elect Governors Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending September 30, 2016 Issuer Yes For For Investment Company Institute N/A N/A 10/05/16 Other Matters Issuer Yes For For Versus Multi-Manager Real Estate Inc. FD CL VCMIX 92532P207 10/04/16 A new investment sub-advisory agreement by and amond the Fund, Versus Capital Advisors LLC (the "Adviser") and Principal Real Estate Investors LLC Issuer Yes For For Versus Multi-Manager Real Estate Inc. FD CL VCMIX 92532P207 10/04/16 A new investment sub-advisory agreement by and amond the Fund, the Adviser and Heitman Real Estate Securities, LLC Issuer Yes For For Versus Multi-Manager Real Estate Inc. FD CL VCMIX 92532P207 10/04/16 A new investment sub-advisory agreement by and amond the Fund, the Adviser and Heitman Real Estate Securities GMBH Issuer Yes For For Versus Multi-Manager Real Estate Inc. FD CL VCMIX 92532P207 10/04/16 A new investment sub-advisory agreement by and amond the Fund, the Adviser and Heitman International Real Estate Securities HK Limited Issuer Yes For For CBRE Clarion Global Real Estate Inc. FD IGR 12504G100 10/12/16 Elect Directors Issuer Yes For For Investment Company Institute N/A N/A 12/09/16 Amendment of the Institute's Certificate of Incorporaiton and By-Laws to add a new global devision. Issuer Yes For For Templeton Global Income Fund GIM 03/01/17 Election of Trustees Issuer Yes For For Templeton Global Income Fund GIM 03/01/17 Ratification of PricewaterhouseCoopers LLP as independent auditors for fiscal year ending December 31, 2017 Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 Election of Trustees Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approv an amendment to the Trust's Agreement and Declaration Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve changing the Fundamental Investment Restriction regarding the purchase and sale of physical commondities. Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Powershares Capital Management LLC Issuer Yes For For STIT Treasury Portfolio Institutional SRIXX 03/09/17 To approve an amendment to the current Master Intergroup Sub-Advisory Contract to add Invesco Asset Management (India) Private Limited Issuer Yes For For Kellner Merger Fund Institutional Class GAKIX 00768D335 03/03/17 Election of Trustees Issuer Yes For For Berwyn Income Fund BERIX 46141Q493 06/16/17 To approve an Agreement and Plan of Reorganization Issuer Yes For For
